DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozanich (US 2015/0167702) in view of Suzuki (US 3,708,032).
Re 1, Ozanich discloses: a ram air turbine (paragraph [0019]) assembly comprising: a ram air turbine including an actuator (paragraphs [0016], [0018], and [0019] describe actuator assemblies and actuators, paragraph [0019] explicitly discloses using actuator within ram air turbine); an axially movable lock bolt (fig 5, expanded diameter portion of 64 defining 68 or 42) configured to actuate movement of 
Ozanich does not disclose: the locking assembly including a solenoid assembly, and thus Ozanich does not disclose: a solenoid assembly arranged, in use, in proximity to the axially moveable member, the solenoid assembly comprising: a solenoid; a solenoid bias member; and a solenoid plunger having a plunger tip; wherein when the solenoid is in a de-energized state, the solenoid bias member is expanded to cause the plunger tip to be in locking engagement with the axially moveable member, and when the solenoid is in an energized state the solenoid causes the solenoid bias member to cause the solenoid plunger to move radially with respect to the axial movement of the lock bolt to bring the plunger tip out of locking engagement with the axially moveable member, and wherein the solenoid plunger is located entirely at one end of the solenoid bias member.
Suzuki teaches: a solenoid assembly (fig 1, 6/9/10/11) arranged, in use, in proximity to the axially moveable member (5), the solenoid assembly comprising: a solenoid (10; column 3, line 48); a solenoid bias member (11); and a solenoid plunger (9/6) having a plunger tip (6); wherein when the solenoid is in a de-energized state, the solenoid bias member is expanded to cause the plunger tip to be in locking engagement with the axially moveable member, and when the solenoid is in an energized state the solenoid causes the solenoid bias member to cause the solenoid plunger to move 
Broadly, it has been held that providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). In the instant case, one of ordinary skill in the art recognizes the locking mechanism (82) of Ozanich as a manually actuated mechanism while the disclosed locking mechanism of Suzuki is an automatic locking mechanism through the use of the solenoid. One of ordinary skill in the art is reasonably motivated to consider replacing the manually operated locking mechanism of Ozanich with a known automatic locking mechanism. Furthermore, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness including: simple substitution of one known element for another to obtain predictable results. In the instant case, the prior art Ozanich contained a device which differed from the claimed device by the substitution of a known locking mechanism. One of ordinary skill in the art could have substituted the known locking mechanism of Suzuki for the locking mechanism of Ozanich to achieve the predictable results of automating the manually operated locking mechanism of Ozanich.  

Re 2, Ozanich further discloses: wherein said axially moveable member comprises a piston (paragraph [0022]) in moveable engagement with the lock bolt.
Re 3, the resulting combination of Ozanich in view of Suzuki discloses: wherein the solenoid bias member comprises a spring (Ozanich, fig 5 already illustrates the use of a spring in locking assembly; Suzuki, 11 is a spring).
Response to Arguments
In view of the newly added limitations “wherein when the solenoid is in a de-energized state, the solenoid bias member is expanded to cause the plunger tip to be in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/BRIAN J MCGOVERN/Examiner, Art Unit 3656